Citation Nr: 0929454	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for residuals of an eye injury, claimed as blurred 
vision.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1980 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Veteran was notified of the decision 
in August 2004.  The claims on appeal were previously 
remanded by the Board in January 2007.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The issue of entitlement to a psychiatric disorder, to 
include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's May 1996 decision denying the Veteran's claim of 
service connection for the residuals of an eye injury was not 
appealed, and is therefore final.  

2.  Evidence received since the May 1996 final decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for the residuals of an eye 
injury, claimed as blurred vision, and does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection 
for the Veteran's eye disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for an 
eye disorder, claimed as blurred vision, remains closed.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
July 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  While this letter was not sent to the 
Veteran until after the initial adjudication of his claim, 
the claim was subsequently readjudicated, no prejudice has 
been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran has not been afforded a VA 
examination for his claimed eye disability.  However, there 
is no statutory duty in this case to assist the Veteran to 
develop new and material evidence.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. September 2003) ("[I]n the absence of new and 
material evidence, VA is not required to provide assistance 
to a claimant attempting to reopen a previously disallowed 
claim, including providing a medical examination or obtaining 
a medical opinion.").  Therefore, a VA examination is not 
required.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Analysis

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The Veteran was denied service connection for an eye injury 
in a May 1996 rating decision.  The RO noted that the 
evidence of record did not demonstrate that the Veteran had a 
chronic disability of the eye.  Therefore, for the evidence 
to be material in this case, it must address this 
unestablished fact.  

With that said, none of the evidence submitted by the Veteran 
since the May 1996 rating decision addresses this evidentiary 
deficiency.  The Board has reviewed the numerous medical 
records from the VA medical centers in Decatur, Georgia, 
Hampton, Virginia, and Bath, New York.  None of these records 
indicate that the Veteran has been diagnosed with a chronic 
eye condition.  The Veteran did report diminished vision in a 
May 2002 outpatient treatment record, but the Veteran 
specifically denied having blurred vision in a February 2004 
VA treatment note.  Therefore, the record does not 
demonstrate that the Veteran has a chronic eye disability.  

The only evidence submitted by the Veteran suggesting that 
the Veteran has a chronic eye disability that is related to 
his military service is the Veteran's own testimony.  In his 
September 2004 notice of disagreement, the Veteran suggested 
that he had an eye disorder that was related to an in-service 
head injury.  However, the Veteran is not competent to offer 
such a medical opinion in this case.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Thus, his statements lack credibility and cannot 
be considered material evidence sufficient to reopen his 
claim.

Additionally, the Veteran's assertions of an eye injury were 
already of record prior to the original adjudication of May 
1996.  As such, the Veteran's testimony regarding an eye 
condition that is related to military service is not new 
evidence.  The Board may not reopen the Veteran's claim based 
on this testimony.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that a chronic 
eye disorder related to military service exists.  As such, it 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

As no new and material evidence has been submitted, the 
Veteran's claim to reopen for service connection for an eye 
condition, claimed as blurred vision, is denied.  


ORDER

New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for 
residuals of an eye injury, claimed as blurred vision, is not 
reopened.  


REMAND

The Veteran contends that he is entitled to service 
connection for PTSD.  However, as outlined below, additional 
evidentiary development is needed before appellate review may 
proceed on this claim.  

Initially, the Board notes that the record suggests that the 
Veteran has been diagnosed with depression and anxiety in the 
past.  The Court has held that even if a Veteran's claim is 
limited to PTSD without more, VA must interpret the Veteran's 
claim to be a claim for any mental disability that may 
reasonably be encompassed by the claim.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009). (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  As of yet, the 
Veteran has not been afforded a VA psychiatric examination to 
determine whether he has any additional psychiatric disorders 
that may be related to military service.  

This examination should also include the Veteran's claim of 
PTSD.  Establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  In the present case, the Veteran has alleged two in-
service stressors.  First, the Veteran has alleged that he 
assisted in the recovery and treatment of individuals injured 
or killed in a terrorist bombing in Lebanon in October 1983.  
Second, he alleges that he was placed in the brig with only 
bread and water for five days.

As to his second claimed in-service stressor, the Veteran 
reported in an August 2007 statement that he was also 
depressed due to spending five days in the brig while in-
service and only being fed bread and water.  While the 
Veteran's personnel records do not specifically indicate that 
the Veteran was placed in the brig for five days, they do 
reveal extensive disciplinary actions.  In April 1982, the 
Veteran was Court Martialed and sentenced to 25 days 
confinement at hard labor.  In April 1983, the Veteran was 
disciplined for using disrespectful language toward a 
superior officer, striking another service member, and being 
drunk and disorderly on board his ship.  There is no 
indication of confinement at that time.  In May 1983, the 
Veteran was Court Martialed for failure to be at his place of 
duty 28 times, and he was sentenced to 30 days confinement.  
The Veteran was subsequently separated from the Navy for a 
pattern of misconduct.  This stressor, therefore, appears to 
be verified, and should be considered by the VA examiner 
assigned to the Veteran's claim.  

However, the examiner should not consider the Veteran's first 
alleged stressor as the evidence of record establishes that 
this stressor did not occur.   The evidence of record 
establishes that the Marine barracks in Lebanon were bombed 
by a suicide bomber on October 23, 1983.  The Veteran alleges 
that his ship was present in the waters outside of Lebanon 
and that he assisted with the recovery and care of the 
wounded and killed after the bombing at the Marine barracks.  
The Board finds this is not a valid stressor for two reasons.  
First, and foremost, the Veteran's personnel records 
establish that he was not on board his ship in October 1983.  
The Veteran was in the naval hospital in Newport, Rhode 
Island, at this time as a patient undergoing alcohol 
rehabilitation.  The records indicate he was not discharged 
from the hospital until October 25, 1983, two days after the 
bombing of the Marine barracks.  Moreover, they indicate he 
did not return to his ship until December 29, 1983, more than 
two months after the bombing of the Marine barracks in 
Lebanon.  Thus, there is no way that the Veteran could have 
been involved in the recovering and care of the injured and 
killed from the bombing of the Marine barracks in Lebanon on 
October 23, 1983.

Furthermore, while the evidence demonstrates that the 
Veteran's ship provided assistance in the Eastern 
Mediterranean Sea following the 1983 bombing, it demonstrates 
that the Veteran's ship did not assist in the recovery or 
treatment of the wounded.  The ship's 1983 command history 
indicates that, in early October 1983, the Veteran's ship 
participated in missile and gun exercises in the Vieques 
operational area, and then traveled to Rio de Janeiro, 
Brazil.  At the end of October 1983, the Veteran's ship left 
for the Mediterranean.  It is noted that while enroute to the 
Mediterranean, the situation in Lebanon worsened with the 
bombing by terrorists of the U.S. Marine Corps Multi-National 
Forces Barracks at Beirut International Airport.  However, at 
this time the Veteran's ship had yet to even enter the 
Mediteranean.  Rather the command history shows that his ship 
did not enter the Mediteranean until October 28, 1983, five 
days after the bombing, and that it did not go immediately to 
Lebanon but participated in maneuvers with the Spanish from 
October 31st to November 2nd.  The Veteran's ship then began 
performing Tactical Air Reconnaissance Pod System missions 
over Lebanon on November 24, 1983.  Subsequently, on December 
10, 1983, the Veteran's ship was informed that it would 
remain in the Eastern Mediterranean for an indefinite period 
of time to provide support to the Marine Corps barrack in 
Beirut.  The ship left Lebanon in late January 1984 and 
headed toward Naples, Italy.  None of these records indicate 
that the Veteran's ship received or treated any of the killed 
or wounded from the bombing of the Marine Corps barrack in 
Beirut.  

Additionally, the deck logs of the Veteran's ship have been 
thoroughly reviewed.  The logs indicate that on October 23, 
1983, the day of the terrorist bombing in Lebanon, the 
Veteran's ship was enroute from Rio de Janeiro, Brazil to 
Marseille, France.  A deck log from November 1, 1983 
indicates that the Veteran's ship left the Western 
Mediterranean Sea at this time enroute to Alexandria, Egypt.  
The ship was noted to be night steaming in the Eastern 
Mediterranean Sea on November 10, 1983, conducting operations 
in support of the Sixth Fleet Battle Force (CTF-60).  On 
November 23, 1983, the Veteran's ship was enroute to Haifa, 
Israel.  None of the deck logs mention any actions involving 
the recovery of those injured or killed in Lebanon.  

Therefore, the Board finds that the Veteran should be 
afforded the opportunity to appear for a VA examination for 
his psychiatric disorder(s), to include PTSD.  The examiner 
should indicate whether the Veteran has any diagnosed 
disabilities, and if so, whether they are related to the 
Veteran's military service.  The Veteran's claim for service 
connection for PTSD should be considered solely on the basis 
of his alleged in-service stressor of being confined.  The 
examiner should be instructed not to consider the Veteran's 
alleged stressor involving the terrorist bombing in Lebanon 
on October 23, 1983, since the Veteran and his ship were not 
at or near Lebanon at that time.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given the 
opportunity to submit any additional 
evidence he has in support of his claim.  
If any additional evidence is obtained, it 
must be incorporated with the Veteran's 
claims file.  

2. Once the above steps have been 
completed, the RO/AMC should prepare a 
summary of corroborated or verified 
stressful conditions or incidents (this 
should not include the Veteran's report of 
being present in Lebanon at the time of 
the October 1983 terrorist bombing), and 
the Veteran should be afforded psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the Veteran.  All indicated tests 
and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  The examiner should be 
informed that only stressors or stressful 
conditions that have been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of a psychiatric 
disorder, to include PTSD, appropriate?

(b) If PTSD is diagnosed, is it at least 
as likely as not that the Veteran has PTSD 
as a result of the Veteran's confinement 
during his military service, or any other 
stressor that is verified at the time of 
examination?  The examiner should not 
consider the Veteran's report of the 
October 1983 terrorist bombing in Lebanon 
to be a verified stressor.  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, 
is it at least as likely as not that this 
disorder(s) is a result of the Veteran's 
military service, to include a period of 
confinement?  

A complete rationale for the opinion 
expressed must be provided.  

3. The AMC should then readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


